Exhibit 31.2 CERTIFICATION OF CHIEF FINANCIAL OFFICER I, Manmeet S. Soni, certify that: 1.I have reviewed this Amendment No. 1 to the Annual Report on Form 10-K/A of Pharmacyclics, Inc.; and 2.Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material factnecessary to make the statements made, in light of thecircumstancesunder which such statements were made, not misleading with respect to the period covered by this report. Date: April 8, 2015 By:/s/ Manmeet S. Soni Manmeet S. Soni Chief Financial Officer and Treasurer (Principal Financial and Accounting Officer)
